DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27t, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed September 27th, 2022 have been fully considered but they are not persuasive.
 	Applicant’s amendment to further define the jig comprises an adjustable fixation block disposed within an angular track defined within a frame of the jig does not overcome the art as a whole.  Under the new interpretation of Garino the adjustable fixation block is being considered element 62 which is disposed within an angular track (76) defined with a frame (60) of the jig.  As a result, Applicant’s arguments and amendment do not overcome the prior art of record.  

Claim Rejections - 35 USC § 112
Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Regarding claim 14, Applicant recites “a frame of the jig” in both lines 4 and 7.  It is unclear if the “a frame of the jig” in line 7 is a second, distinct, frame of the jig or applicant is attempting to further define the frame of the jig in line 4.  Appropriate correction and clarification is required by Applicant.
 	Claims 15-20 are rejected under 35 U.S.C. 112(b) as they depend from a rejected base claim and does not rectify the issue at hand.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garino (US 2019/0262045). 	Regarding claim 14, Garino discloses a system for treating cruciate ligament disease comprising a removable guide (12); an adjustable jig (14 + 60 + 62 + 66, ¶40); and a multiplanar plate (55a) configured to be inserted through a frame of the jig (66’s + 60 create the “frame” of the jig) and onto a tibia (this occurs as the plate must either be loaded laterally between plate carriers 44a, 44b or vertically down into the plate carries which are disposed such that at least arms 66 of the jay are outside of the plate, aka the plate is inserted through the frame of the jig), wherein the jig comprises an adjustable fixation block (62) disposed within an angular track (76) defined within a frame (60) of the jig, and wherein the adjustable fixation block comprises at least one removable joint probe (96) disposed therein (figure 13) which is configured to interact with the anatomical features make direct contact with an articular surface of the tibia (if one so chooses to place 96’s on the articular surface).
 Regarding claim 15, Garino discloses the guide comprises a plurality of positioning pegs (44a, 44b) configured to interact with a cranial surface and a caudal surface of the tibia, respectively (indirectly via plates 55a, 55b).
Regarding claim 16, Garino discloses the jig comprises a lower arm (66) rotationally coupled to a the frame of the jig (the unit is rotationally coupled via 64 and 65) and configured to extend down a length of a distal portion of the tibia (figure 7, a portion distal to the top of the articulating surface of the knee).
Regarding claim 18, Garino discloses the jig comprises a slidable rotation handle (63) disposed within the track (inside/interior to); and a track guide (65) disposed within the track (inside/interior to) on either side of the rotation handle (the handle is fully surrounded by the track) disposed within the track (¶48).
Regarding claim 19, Garino discloses the lower arm comprises a plurality of feet (see figure below) disposed on a distal end of the lower arm (figures 14-15), the plurality of feet configured to contact a cranial surface and a caudal surface of the tibia, respectively. 	Regarding claim 20, Garino discloses the guide (12) further comprises a notch (50a) defined between the plurality of positioning pegs (figure 1).

    PNG
    media_image1.png
    412
    484
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Garnio (US 2019/0262045) in view of Wotton (US 2018/0325568). 	Regarding claim 17, Garino discloses the system includes a plate but fails to expressly teach or disclose that the plate comprises a plurality of cranial arms configured to extend from a medial surface of the tibial to a cranial surface of the tibia.
 	Wotton disclose a plate used in canine bone repair (figure 2, ¶1-2, ¶48, ¶53) the plate having a plurality of cranial arms (44, 54) configured to extend from a medial surface of the tibial to a cranial surface of the tibia (figure 2) which allows for a more cranial placement of the screw allowing for better compression of the bone segments (¶48).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the plate of Garino to include a plurality of cranial arms configured to extend from a medial surface of the tibial to a cranial surface of the tibia as taught by Wotton as it allows for a more cranial placement of the screw allowing for better compression of the bone segments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775